 

Exhibit 10.27

 

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

 

This Amendment No. 1 (the “Amendment”) is entered into this 12th day of March,
2020 (“Amendment Effective Date”), by and between ACHIEVE LIFE SCIENCES, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an
Illinois limited liability company (the “Investor”), and amends that certain
Purchase Agreement, dated as of September 14, 2017, between the Investor and the
Company (the “Purchase Agreement”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

RECITALS

Whereas, Section 12(e) of the Purchase Agreement provides that the Purchase
Agreement may be amended by a written instrument signed by both parties thereto.

WHEREAS, the Company and the Investor desire to amend the terms of the Purchase
Agreement as set forth herein;

NOW THEREFORE, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby agree as
follows:

 

1.Amendment and Restatement of Definition of “Base Prospectus” in the Purchase
Agreement.  Effective as of the Amendment Effective Date, Section 1(k) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

“(k)“Base Prospectus” means the Company’s final base prospectus, dated February
11, 2019, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.”

 

2.Amendment and Restatement of Definition of “Maturity Date” in the Purchase
Agreement.  Effective as of the Amendment Effective Date, Section 1(v) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

“(v)Maturity Date” means the first day of the month immediately following the
fifty-four (54) month anniversary of the Commencement Date.”

 

3.Amendment and Restatement of Definition of “Registration Statement” in the
Purchase Agreement.  Effective as of the Amendment Effective Date, Section 1(dd)
of the Purchase Agreement is hereby amended and restated in its entirety as
follows:

“(dd)“Registration Statement” means, collectively, (i) the effective
registration statement on Form S-3 (Commission File No. 333-207670) filed by the
Company with the SEC pursuant to the Securities Act for the registration of
shares of its Common Stock,

 

--------------------------------------------------------------------------------

 

including the Warrant Shares, and (ii) the effective registration statement on
Form S-3 (Commission File No. 333-229019) filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Purchase Shares and the Commitment Shares, as each such
Registration Statement has been or may be amended and supplemented from time to
time, including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Purchase Shares, the Commitment Shares and the Warrant
Shares.”

 

4.Amendment and Restatement of Second Sentence of Section 2(a) of the Purchase
Agreement.  Effective as of the Amendment Effective Date, the second sentence of
Section 2(a) of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“Beginning one (1) Business Day following the Commencement Date, the Company
shall have the right, but not the obligation, in its sole and absolute
discretion, to direct the Investor, by its delivery to the Investor of a Regular
Purchase Notice from time to time, to purchase up to One Hundred and Fifty
Thousand (150,000) Purchase Shares (each such purchase a “Regular Purchase”), at
the Purchase Price on the Purchase Date (which share amount shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction that
occurs on or after the date of this Agreement); and provided, further, that the
Investor’s committed obligation under any single Regular Purchase shall not
exceed One Million Dollars ($1,000,000), unless the parties mutually agree to
increase the dollar amount of any Regular Purchase on any Purchase Date at the
applicable Purchase Price.”

5.Deletion of Second Sentence of Section 2(b) of the Purchase
Agreement.  Effective as of the Amendment Effective Date, the second sentence of
Section 2(b) of the Purchase Agreement is hereby deleted in its entirety.

6.Deletion of Section 2(d) of the Purchase Agreement.  Effective as of the
Amendment Effective Date, Section 2(d) of the Purchase Agreement is hereby
deleted in its entirety.

7.Amendment and Restatement of Last Paragraph of Section 10 of the Purchase
Agreement.  Effective as of the Amendment Effective Date, the last paragraph of
Section 10 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice, and the
Investor shall not purchase any shares of Common Stock under this Agreement.”

2

 

--------------------------------------------------------------------------------

 

6.Expense Reimbursement. In consideration for the Investor’s execution and
delivery of this Amendment, the Company shall cause to be paid to the Investor,
on or prior to the close of business on March 19, 2020, $120,000 (the “Expense
Reimbursement”) by wire transfer of immediately available funds to an account
designated by the Investor by written notice to the Company on or prior to the
date of this Amendment, for reimbursement of the reasonable expenses incurred by
the Investor in connection with its commitment hereunder (including, without
limitation, the reasonable legal fees and disbursements incurred by the
Investor).  For the avoidance of doubt, the full amount of the Expense
Reimbursement shall be due and payable to the Investor as of the date of this
Amendment, whether or not the any additional Purchase Shares are purchased by
the Investor under the Agreement, as amended by this Amendment, from and after
the Amendment Effective Date and irrespective of any termination of the
Agreement, as amended by this Amendment.

7.No other amendment. Except as expressly set forth above, all other terms and
conditions of the Purchase Agreement shall remain in full force and effect,
without amendment thereto.

8.Representations and Warranties. Each party hereto represents and warrants as
of the date hereof that such party has full power and authority to enter into
the Amendment, and that when executed and delivered by such party, and assuming
execution and delivery by the other parties, will constitute a legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms, except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or affecting enforcement of creditors’ rights and laws
concerning equitable remedies.

9.Entire Agreement. The Purchase Agreement (including the Exhibits and Schedules
thereto), as amended by this Amendment, constitutes (along with the documents
referred to in the Purchase Agreement) a complete and exclusive statement of the
terms of the agreement between the Company and the Investor with respect to its
subject matter, and any reference to the Purchase Agreement (including the
Exhibits and Schedules thereto) shall be a reference to the Purchase Agreement
(including the Exhibits and Schedules thereto) as amended hereby.

10.Governing law. This Amendment shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.

11.Counterparts. This Amendment may be executed in counterparts, all of which
taken together shall constitute one and the same original and binding instrument
and shall become effective when all counterparts have been signed by each party
and delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart.




3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officer as of the Amendment Effective
Date.

 

THE COMPANY:

 

ACHIEVE LIFE SCIENCES, INC.

 

By:  /s/ John Bencich

Name:  John Bencich

Title:  

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ALEX NOAH INVESTORS, INC.

 

By: /s/ Jonathan Cope

Name: Jonathan Cope
Title: President

 

4

 